May 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      VICTORIA V. OCHSNER, Appellant

NO. 14-13-00301-CV                          V.

                      PRESTON A. OCHSNER, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Preston A.
Ochsner, signed February 15, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore
REVERSE the judgment of the court below, and REMAND to the court below
with instructions to enter a judgment for child support arrearages.

      We order appellee, Preston A. Ochsner, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.